1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN A. THYMES, LUVENIA                        Case No. 2:18-cv-02725-JAK-(JCx)
     DONALSON,
12
                  Plaintiffs,                       JUDGMENT
13
           vs.
14                                                  JS-6
     PRIME, INC., a Corporation, ROBERT
15   LOW, an individual, KEVIN FRENCH, an
     individual, RAYNARD GAITHIER, THE
16   RAWLINGS COMPANY, LLC, a
     Corporation, KAISER FOUNDATION
17   HEALTH PLAN, INC., a Corporation, and
     DOES 1 through 10, inclusive,
18
                  Defendants.
19
20
21         On June 4, 2019, this Court issued an order in the above-captioned matter, as
22   follows:
23         1.     The motion by defendants New Prime, Inc., Robert Low and Kevin
24   French to dismiss the entirety of plaintiffs’ second amended complaint was granted
25   without leave to amend for lack of subject matter jurisdiction.
26         2.     The motion by defendants The Rawlings Company, LLC and Kaiser
27   Foundation Health Plan, Inc. to dismiss plaintiffs’ second amended complaint was
28   granted without leave to amend for lack of subject matter jurisdiction.

                                               1
1          Consequently, the following motions became moot:
2          1.     Plaintiffs’ request to enter default and default judgment against
3    defendant Raynard Gaithier.
4          2.     Plaintiffs’ motion for order to issue arrest warrants against Robert Low,
5    Kevin French and Raynard Gaithier.
6          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
7    judgment be entered in favor of defendants, New Prime, Inc., dba Prime, Inc., Robert
8    Low, Kevin French, The Rawlings Company, LLC and Kaiser Foundation Health
9    Plan, Inc and against plaintiffs, John A. Thymes and Luvenia Donalson, that plaintiffs
10   John A. Thymes and Luvenia Donalson recover nothing on their second amended
11   complaint in this action, that the action be dismissed without prejudice, and that
12   defendants New Prime, Inc., dba Prime, Inc., Robert Low, Kevin French, The
13   Rawlings Company, LLC and Kaiser Foundation Health Plan, Inc. may apply to seek
14   an award of costs against plaintiffs pursuant to 28 U.S.C. § 1919.
15
           IT IS SO ORDERED.
16
17
     Dated: July 2, 2019                    __________________________________
18                                          JOHN A. KRONSTADT
19                                          UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28

                                               2
